     Case 6:19-cv-00127-SB        Document 20      Filed 06/17/20     Page 1 of 2




Laurie B. Mapes
lauriemapes2002@yahoo.com
PO Box 1241
Scappoose, OR 97056
(503) 543-2900

Drew L. Johnson, P.C.
sherwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                          UNITED STATES COURT DISTRICT COURT

                                  DISTRICT OF OREGON

CHRISTINE D. LARKIN,
                                                   Civil No. 6:19-cv-127-SB
                   Plaintiff,
                                                   ORDER APPROVING
       vs.                                         ATTORNEY FEES PURSUANT TO
                                                   42 U.S.C. §406(b)
Commissioner of Social Security
Administration,

                  Defendant.
____________________________________

       After considering Plaintiff's Motion, and counsel for Defendant having no objection,

Plaintiff’s Motion is hereby granted in the sum of $15,913.50 in attorney fees, out of which

Plaintiff’s attorney will refund to Plaintiff any Equal Access to Justice (“EAJA”) fees


ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                            1
      Case 6:19-cv-00127-SB       Document 20       Filed 06/17/20    Page 2 of 2




received by counsel, awarded in the amount of $11,060.04, for a net award herein of

$4853.46 as full settlement of all attorney fees pursuant to 42 U.S.C. §406(b). Any past-due

benefits withheld by the Defendant in anticipation of an order under 42 U.S.C. §406(b), shall

be payable to Plaintiff’s counsel, Drew L. Johnson, PC, less an administrative assessment

pursuant to 42 U.S.C. §406(d), and mailed to their office at 1700 Valley River Drive,

Eugene, OR 97401, consistent with this order. There are no other costs.

       IT IS SO ORDERED this 17th day of June, 2020.



                                            ______________________________
                                            Stacie F. Beckerman
                                            U.S. Magistrate Judge



PRESENTED BY:

By:    /s/ DREW L. JOHNSON
       Drew L. Johnson, OSB #75200
       Of Attorneys for Plaintiff




ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                             2
